FILED
                            NOT FOR PUBLICATION                             JAN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NATHANIEL WILLIAMS,                              No. 09-16534

               Petitioner - Appellant,           D.C. No. 2:06-cv-00347-MCE

  v.
                                                 MEMORANDUM *
CLAUDE E. FINN, Warden and
ATTORNEY GENERAL OF THE STATE
OF CALIFORNIA,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Morrison C. England, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       California state prisoner Nathaniel Williams appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Williams contends that the California Board of Parole Hearings denied him

due process when it found him unsuitable for parole and failed to set a primary

term. The state court did not unreasonably conclude that “some evidence,”

including evidence of conduct post-dating his incarceration for the commitment

offense, supports the Board’s decision to deny Williams parole. See 28 U.S.C. §

2254(d); see also Hayward v. Marshall, 603 F.3d 546, 563 (9th Cir. 2010) (en

banc).

         Williams also contends that the Board’s decision was based on a “no parole”

policy. The state court’s rejection of this contention was not contrary to, or an

unreasonable application of, clearly established Supreme Court law, and was not

an unreasonable determination of the facts in light of the evidence. See 28 U.S.C.

§ 2254(d).

         To the extent Williams raises uncertified issues, we construe such arguments

as a motion to broaden the certificate of appealability, and we deny the motion.

See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999)

(per curiam).

         AFFIRMED.




                                           2                                   09-16534